SUBMITTED CONFIDENTIALLY TO THE DIVISION OF CORPORATION FINANCE ON NOVEMBER 24 , 2014 As filed with the Securities and Exchange Commission on , 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 CONFIDENTIAL DRAFT SUBMISSION NO. 2 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CODE REBEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 46-4825060 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Code Rebel Corporation 77 Ho’okele Street, Suite 102 Kahului, Hawaii 96732 (808) 871-6496 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Arben Kryeziu President and Chief Executive Officer Code Rebel Corporation 77 Ho’okele Street, Suite 102 Kahului, Hawaii 96732 (808) 871-6496 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Spencer G. Feldman, Esq. Olshan Frome Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 Telephone: (212) 451-2300 Fax: (212) 451-2222 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered(1) Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock, par value $0.0001 per share $ $ $ Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457(o) under the Securities Act. This registration statement shall also cover, pursuant to Rule 416 under the Securities Act of 1933, any additional shares of common stock that shall become issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated , 2014 PRELIMINARY PROSPECTUS 2,000,000 Shares Common Stock This is an initial public offering of 2,000,000 shares of common stock of Code Rebel Corporation.Prior to this offering, there has been no public market for our common stock. We expect that the initial public offering price will be $5.00 per share. We have reserved the symbol “CDRB” for purposes of listing our common stock on the Nasdaq Capital Market and have applied to list our common stock on such exchange.If the application is approved, trading of our common stock on the Nasdaq Capital Market is expected to begin within five days after the date of initial issuance of the common stock.We will not close this offering without a listing approval letter from the Nasdaq Capital Market. Investing in our common stock may be considered speculative and involves a high degree of risk, including the risk of losing your entire investment.See “Risk Factors” beginning on page 9 to read about the risks you should consider before buying shares of our common stock. We are an “emerging growth company” under applicable law and will be subject to reduced public company reporting requirements.Please read the disclosures on page 4 of this prospectus for more information. PerShare Total Public offering price $ $ Underwriting commissions $ $ Proceeds to us, before expenses $ $ For the purpose of estimating the underwriting commissions, we have assumed that the underwriters will receive their maximum commission on all sales made in this offering.The underwriters will also be entitled to reimbursement of expenses up to a maximum of $. We estimate the total expenses of this offering, excluding the underwriting commissions, will be approximately $250,000 if all 2,000,000 shares are sold in this offering.Because this is a best efforts offering, the actual public offering amount, underwriting commissions and proceeds to us are not presently determinable and may be substantially less than the total maximum offering set forth above.See “Underwriting” beginning on page 61 of this prospectus for more information on this offering and the underwriter arrangements. Burnham Securities Inc. is acting as the representative of the underwriters for this offering.The underwriters are selling shares of our common stock in this offering on a best efforts basis.The underwriters are not required to sell any specific number or dollar amount of common stock, but will use their best efforts to sell the shares offered by us.However, one of the conditions to our obligation to sell any shares through the underwriters is that, upon the closing of the offering, our common stock would qualify for listing on the Nasdaq Capital Market.In order to list, the Nasdaq Capital Market requires that, among other criteria, at least 1,000,000 publicly-held shares of our common stock be outstanding, the shares be held in the aggregate by at least 300 round lot holders, the market value of the publicly-held shares of our common stock be at least $15.0 million, our stockholders’ equity after giving effect to the sale of our shares in this offering be at least $4.0 million, the bid price per share of our common stock be $4.00 or more, and there be at least three registered and active market makers for our common stock. We do not intend to close this offering unless we sell at least a minimum number of 1,000,000 shares of common stock, at the price per share set forth in the table above, and otherwise satisfy the listing conditions above to trade our common stock on the Nasdaq Capital Market.However, because this is a best efforts offering, the underwriters do not have an obligation to purchase any shares and, as a result, there is a possibility that we may not receive any proceeds from this offering.See “Use of Proceeds” in this prospectus. This offering will terminate on , 2015 (60 days after the date of this prospectus), unless we sell the minimum number of shares of common stock set forth above before that date or we decide to terminate this offering prior to that date. The gross proceeds of this offering will be deposited at Bank in an escrow account established by us, until we have sold a minimum of 1,000,000 shares of common stock and otherwise satisfy the listing conditions above to trade our common stock on the Nasdaq Capital Market. Once we satisfy the minimum stock sale and Nasdaq listing conditions, the funds will be released to us. In the event we do not sell a minimum of 1,000,000 shares of common stock and raise minimum gross proceeds of $5,000,000 by , 2015, any funds received will be promptly returned to investors without interest or offset. Delivery of the shares of our common stock will be made on or about , 2015. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Sole Book-Running Manager The date of this prospectus is , 2015 iRAPP® client software allows an end user to simultaneously access a remote or locally-networked Mac computer while on a Windows-based computer. The iRAPP® Terminal Server solution allows multiple end users to simultaneously use one remote Mac computer. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 9 Use of Proceeds 27 Dividend Policy 28 Capitalization 28 Dilution 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Business 37 Management 47 Executive Compensation 52 Principal Stockholders 54 Certain Relationships and Related Party Transactions 55 Market for Common Equity and Related Stockholder Matters 56 Description of Capital Stock 57 Underwriting 61 Shares Eligible for Future Sale 64 Indemnification for Securities Act Liabilities 66 Legal Matters 66 Experts 66 Where You Can Find More Information 66 Index to Consolidated Financial Statements F-1 About this Prospectus You should rely only on the information in this prospectus.Neither we, nor the underwriters have authorized anyone to provide you with different information.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since the date of this prospectus. We are making offers to sell and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted.You should not consider this prospectus to be an offer to sell, or a solicitation of an offer to buy, shares of our common stock if the person making the offer or solicitation is not qualified to do so or if it is unlawful for you to receive the offer or solicitation. This prospectus contains summaries of certain other documents, which summaries contain all material terms of the relevant documents and are believed to be accurate, but reference is hereby made to the full text of the actual documents for complete information concerning the rights and obligations of the parties thereto. The industry and market data used throughout this prospectus have been obtained from our own research, surveys or studies conducted by third parties and industry or general publications. Industry publications and surveys generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information. We believe that each of these studies and publications is reliable. Table of Contents PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. To understand this offering fully, you should carefully read the entire prospectus, including the section entitled “Risk Factors,” before making a decision to invest in our common stock. Unless otherwise noted or unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company” and “Code Rebel” refers to Code Rebel Corporation, together with its wholly-owned subsidiary, Code Rebel LLC, a Delaware limited liability company. Our Company Overview of Our Business We develop, market and license our proprietary iRAPP® terminal services products that allow users of Windows-based personal computers (“PCs”) and Apple Inc. computers (“Macs”) to simultaneously access programs on their PCs and Macs through a single device using a single monitor, mouse and keyboard. Our software provides the seamless interaction of a remote or locally-networked Mac OS X server in a merged PC/Mac desktop environment. Our business strategy is closely tied to the continuing development and market penetration of Mac products into the enterprise and commercial business environments. We recently completed our product development phase and we are currently commercially marketing and licensing multiple software products grouped into three product families: client-side products, terminal server products and access products. Our iRAPP client-side products allow an end user to connect from a PC to a Mac remote desktop within the Windows environment. Our terminal services products enable a large number of end users to remotely access Mac computer applications and data stored on a central management server from a variety of computer and mobile electronic devices. Our access products provide additional connectivity and functionality to our terminal services products. We are committed to developing innovative technologies to simplify access and communication with and between virtually any computer, tablet or smartphone. Terminal services enable a large number of end users to access computer applications and data that is stored on a central management server maintained by the information technology (“IT”) departments of an organization from remote locations on their own computer, tablet or smartphone. Often, multiple remote machines will simultaneously access and operate via a single piece of hardware, allowing for the more efficient use of IT resources. Remote users are typically able to use all of the capabilities of the central physical machines, and interaction with IT resources remotely provides the same experience as use of those resources on the local physical resources. Desktops, servers, storage devices and even networks and applications are all routinely accessed via terminal services today. Our services are comparable to the PC-to-PC terminal server products provided by larger competitors like Citrix Systems, Inc. and VMware, Inc.; however, we exclusively focus on Mac-to-PC related products and services. Our iRAPP terminal services products provide broader terminal services capabilities than our competitors, as they allow users to create multiple remote connections and multiple user sessions on a single server, view virtualization platforms in a blended mode, use Microsoft Corp.’s remote desktop protocol with iRAPP terminal server products, and print remotely. Until recently, our market penetration has been limited among larger enterprise customers due to a trade secret misappropriation lawsuit initiated against us by a former competitor in 2011. Earlier this year, all such proceedings ended with judgments in our favor. We are currently gaining momentum following the litigation and, since this past June, customers including Bloomberg L.P., Wells Fargo & Co. and Morgan Stanley have increased their number of licenses of our software products. For the nine months ended September 30, 2014, our revenue was $175,553. With this offering, our strategy includes expanding our sales channels and marketing efforts with the goal of selling our full product families worldwide. Our iRAPP® Product Solution Our proprietary interactive remote application terminal services solution, or iRAPP®, allows one or more PC users to use applications on a single Mac remote desktop simultaneously via the iRAPP client or any standard compliant remote desktop protocol (“RDP”) client. iRAPP is a remote access software that allows users to view and fully interact with a remote or locally-networked Mac. We have developed and market the following products: -1- Table of Contents iRAPP Client-Side Products iRAPP Terminal Server (TS) Products iRAPP Access Products ● iRAPP Client for Mac OS X (connects client software to iRAPP or iRAPP TS) ●iRAPP Client for Windows (connects client software to iRAPP or iRAPP TS) ●iRAPP– single-user remote desktop server for Mac OS X (allows a single client to connect to a single server) ●iRAPP TS – multi-user terminal server for Mac OS X (allows multiple clients to connect to a single server simultaneously) ●iRAPP Load Balancer (allows multiple users to connect to multiple servers, using a single entry point; can be installed on Windows, Linux and Mac OS X) ●iRAPP Gateway (in development) (allows multiple users to connect to multiple servers, using a single entry point and access a particular server within a corporate network through the user’s corporate email; can be installed on Windows, Linux and Mac OS X) We developed our iRAPP protocol to overcome the disjointed user experience offered by conventional remote access technology. Instead of the siloed “desktop-within-a-desktop” interface, iRAPP provides an interactive and merged environment between PC and Mac work spaces, without additional hardware, training or orientation. The iRAPP user interface yields a seamless user experience allowing the user to remotely access specific Mac applications within the PC desktop environment in a cohesive manner. iRAPP is an authorized licensee of the Microsoft RDP, allowing iRAPP users to access the system with any RDP compliant device. Users gain the ability to integrate Mac software into a Windows-based IT infrastructure, allowing users to develop OS X/iOS applications, access remote documents, run shared business applications, perform quality assurance functions and control and maintain servers and personal computers remotely. We believe the benefits to customers from our terminal services include lower IT costs, greater availability of a wide range of applications and a more automated and resilient systems infrastructure capable of responding dynamically to variable business demands. Our terminal services technologies address a range of complex IT problems that include cost and operational inefficiencies, facilitating access to cloud computing capacity, business continuity and corporate end-user computing device management. Our solutions enable organizations to aggregate multiple servers, storage infrastructure and networks together into shared pools of capacity that can be allocated dynamically, securely and reliably to applications as needed, increasing hardware utilization and reducing spending. Once created, these internal computing infrastructures, or “clouds,” can be dynamically linked by our customers to external computing resources that run on our terminal services platform. This reduces the amount of hardware needed by an enterprise, thereby cutting IT infrastructure costs, and creates a computing cloud of highly available internal and external computing resources that organizations can access on demand. We are currently exploring the possibility of applying for U.S. patents covering our iRAPP protocol. Industry Overview and Target Markets The terminal services and virtualization software market is currently dominated by vendors offering Windows-based solutions including Microsoft Corp., VMware, Inc., Red Hat, Inc. and Citrix Systems, Inc. While current terminal services and virtualization software primarily serve Windows operating systems, the software on which most PCs and enterprise servers operate, we are not aware of any competitors that directly service the PC to Mac enterprise virtualization marketplace, which we believe is a rapidly expanding market and is our target market. Based on the continued growth of the Mac enterprise market and the widespread adoption of Apple iPads and iPhones by enterprises, commercial businesses and government agencies, we believe our target market is correspondingly in a growth mode. -2- Table of Contents Growth and Expansion Strategy With the increased use of Mac devices by businesses and other organizations, our focus on innovative Mac-enabling software products and the limited competition in the Mac terminal services market, we believe we are poised to increase our share of the terminal services market and the size of our business. We intend to pursue an aggressive growth strategy by: Expanding our iRAPP terminal services and client products business. Having completed our product development phase, we are now focused on the overall growth of our iRAPP product sales, which have increased from $146,763 in 2013 to $175,553 during the first nine months of 2014, by bolstering our direct sales capabilities, expanding our network of resellers and distributors that provide iRAPP terminal services, and continuing to enhance our product families with innovative new features. Accelerating our marketing and sales activities, in both the United States and internationally. Following this offering, we plan to immediately expand our internal sales and marketing capabilities and intensify direct sales efforts to increase awareness of our corporate products by businesses and individual consumers in the United States and internationally. Capitalizing on the growth of Mac systems by businesses and organizations. We intend to capitalize on the anticipated growth of Apple’s enterprise business, which creates significant momentum for adoption of our terminal services. Pursuing long-term strategic alliances and relationships in the industry. We are actively seeking to enter into collaborative development arrangements with other terminal services and virtualization services companies through which we can provide our remote access terminal services for Mac and Windows operating systems to accelerate the development and market acceptance of our products. Continuing our commitment to quality and service. We expect to continue to provide the highest levels of quality control through ongoing improvements in our software engineering and technical support. Acquiring complementary businesses. We intend to diversify our customer base, expand our technical capabilities and broaden the geographic areas we serve through future acquisitions of businesses, technologies and products that may enhance our terminal services. No such transactions are presently contemplated. Although we believe we will be able to expand our customer base with a more significant direct sales force and by entering into agreements with more large enterprise customers to use our iRAPP products following this offering, there can be no assurance that any of the actions taken by us will result in a meaningful increase in the number of our customers, the average size of our individual contracts or, ultimately, our level of revenue. Even if we expand our customer base, there is no assurance that our products will be able to significantly penetrate the terminal services market or perform as anticipated in all computing environments or that we will be profitable. There can be no assurance that our proprietary iRAPP technology and product families will not be superseded in the future by new or competing technologies. Our Revenue Model and Product Distribution Our revenue model is based on the sale of software licenses and support and maintenance subscriptions. Enterprise customers currently pay a base license fee of $179 per user, per server (with a minimum of two user licenses required for each server license). Single-user customers pay a flat license fee of $79. iRAPP and iRAPP TS may be licensed by customers and immediately downloaded from our corporate ecommerce website. Customers also have the option to download our 14-day free trial via Apple’s office website. Support and maintenance subscriptions are charged at 20% of the customer’s license fee, recurring annually. Subscribed customers receive the latest version of iRAPP for no additional payment with a valid support and maintenance contract in place. We offer a 25% discount on license fees for resellers, educational institutions and non-profit organizations. -3- Table of Contents We market and distribute our software products through direct sales and our reseller program. We presently have a network of 17 resellers located in nine countries. As of November 12, 2014, we have distributed more than 18,300 licenses for the use of our iRAPP terminal services products, including free-of-charge licenses for trial uses of our products. Our five largest customers (by revenue) are Bloomberg L.P., Wells Fargo & Co., Morgan Stanley, United Services Automobile Association and International Business Machines Corp. We have also licensed our software to educational institutions such as the University of California, University of Texas and University of Missouri. Conversion of our Outstanding Notes Unless otherwise indicated, this prospectus gives effect to the automatic conversion of $1,360,000 in aggregate principal amount of our 6% unsecured promissory notes issued to seven institutional and accredited investors in our 2014 private placement into an aggregate of 1,360,000 shares of our common stock contemporaneously with the closing of this offering. The financial statements of the company in this prospectus do not reflect the conversion of our 6% unsecured promissory notes. The effect of these conversions on our financial statements will essentially be to reduce our debt by $1,360,000 as of September 30, 2014, as a result of the extinguishment of the notes, and to increase our stockholders’ equity by $1,360,000 as at September 30, 2014, as a result of the issuance of the additional shares of common stock. Implications of Being an “Emerging Growth Company” As a public reporting company with less than $1 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” under the Jumpstart our Business Startups Act of 2012, commonly known as the JOBS Act. An emerging growth company may take advantage of certain reduced reporting requirements and is relieved of certain other significant requirements that are otherwise generally applicable to public companies. In particular, as an emerging growth company we: · are not required to obtain an attestation and report from our auditors on our management’s assessment of our internal control over financial reporting pursuant to the Sarbanes-Oxley Act of 2002; · are not required to provide a detailed narrative disclosure discussing our compensation principles, objectives and elements and analyzing how those elements fit with our principles and objectives (commonly referred to as “compensation discussion and analysis”); · are not required to obtain a non-binding advisory vote from our stockholders on executive compensation or golden parachute arrangements (commonly referred to as the “say-on-pay,” “say-on-frequency” and “say-on-golden-parachute” votes); · are exempt from certain executive compensation disclosure provisions requiring a pay-for-performance graph and CEO pay ratio disclosure; · may present only two years of audited financial statements and only two years of related Management’s Discussion and Analysis of Financial Condition and Results of Operations, or MD&A; and · are eligible to claim longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act. We intend to take advantage of all of these reduced reporting requirements and exemptions, including the longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act. Our election to use the phase-in periods may make it difficult to compare our financial statements to those of non-emerging growth companies and other emerging growth companies that have opted out of the phase-in periods under §107 of the JOBS Act. Please see “Risk Factors,” page 22 (“We are an ‘emerging growth company’.”). -4- Table of Contents Certain of these reduced reporting requirements and exemptions were already available to us due to the fact that we also qualify as a “smaller reporting company” under SEC rules. For instance, smaller reporting companies are not required to obtain an auditor attestation and report regarding management’s assessment of internal control over financial reporting; are not required to provide a compensation discussion and analysis; are not required to provide a pay-for-performance graph or CEO pay ratio disclosure; and may present only two years of audited financial statements and related MD&A disclosure. Under the JOBS Act, we may take advantage of the above-described reduced reporting requirements and exemptions for up to five years after our initial sale of common equity pursuant to a registration statement declared effective under the Securities Act of 1933, or such earlier time that we no longer meet the definition of an emerging growth company. In this regard, the JOBS Act provides that we would cease to be an “emerging growth company” if we have more than $1 billion in annual revenues, have more than $700 million in market value of our common stock held by non-affiliates, or issue more than $1 billion in principal amount of non-convertible debt over a three-year period. Further, under current SEC rules we will continue to qualify as a “smaller reporting company” for so long as we have a public float (i.e., the market value of common equity held by non-affiliates) of less than $75 million as of the last business day of our most recently completed second fiscal quarter. Corporate Information We were initially formed as a limited liability company in Hawaii in April 2007, and subsequently incorporated our company as Code Rebel Corporation in Delaware in May 2014. Our executive offices are located at 77 Ho’okele Street, Suite 102, Kahului, Hawaii 96732. Our telephone number is (808) 871-6496. Our website address is www.coderebel.com. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider information contained on our website to be part of this prospectus or in deciding whether to purchase our shares. In addition to our iRAPP® trademark, this prospectus contains trade names and trademarks of other companies. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, these other companies. -5- Table of Contents THE OFFERING Common stock offered by us 2,000,000 shares Proposed initial public offering price $5.00 per share Common stock outstanding prior to this offering 10,000,000 (1) Best efforts offering The underwriters are selling the shares of our common stock offered in this prospectus on a “best efforts” basis and are not required to sell any specific number or dollar amount of the shares offered by this prospectus, but will use their best efforts to sell such shares.However, one of the conditions to our obligation to sell any of the shares through the underwriters is that, upon the closing of the offering, our common stock would qualify for listing on the Nasdaq Capital Market.In order to list, the Nasdaq Capital Market requires that, among other criteria, at least 1,000,000 publicly-held shares of our common stock be outstanding, the shares be held in the aggregate by at least 300 round lot holders, the market value of the publicly-held shares of our common stock be at least $15.0 million, our stockholders’ equity after giving effect to the sale of our shares in this offering be at least $4.0 million, the bid price per share of our common stock be $4.00 or more, and there be at least three registered and active market makers for our common stock.We do not intend to close this offering unless we sell a minimum of 1,000,000 shares of common stock and otherwise satisfy the listing conditions to trade our common stock on the Nasdaq Capital Market. Common stock to be outstanding after this offering 13,360,00 shares (1)(2) Use of proceeds Based on a proposed initial public offering price of $5.00 per share, which is the estimate of the purchase price at which we expect to offer our shares for sale under this prospectus, we estimate that the net proceeds to us from this offering, assuming we sell a minimum of 1,000,000 shares, will be approximately $4,400,000 and, assuming we sell all 2,000,000 shares, will be approximately $8,950,000, after payment of underwriting commissions and our estimated offering expenses.However, this is a best efforts offering, and there is no assurance that we will receive any proceeds. We intend to use the proceeds from this offering to: · expand and increase our marketing efforts to promote the sale of our iRAPP products to both enterprise and consumer users; · hire additional technical and marketing personnel and build our infrastructure; -6- Table of Contents · engage in collaborative development efforts to expand terminal services offerings to both PC and Mac enterprise and retail customers; and · reduce the outstanding balance of our related party payable to Bump Networks. Any other available proceeds from this offering will be used for working capital and general corporate purposes. See “Use of Proceeds” for more information. Escrow The gross proceeds of this offering will be deposited at Bank in an escrow account established by us. The funds will be held in escrow until we receive a minimum of $5,000,000 and otherwise satisfy the listing conditions to trade our common stock on the Nasdaq Capital Market, at which time the funds will be released to us. Any funds received in excess of $5,000,000 and following the satisfaction of the Nasdaq listing requirements will immediately be available to us. If we do not receive the minimum amount of $5,000,000 by , 2015, all funds will be returned to you by Bank the next business day after the offering’s termination, without charge, deduction or interest. Prior to , 2015, no funds will be returned to you. You will only be entitled to receive a refund of your subscription if we do not raise a minimum of $5,000,000 and satisfy the Nasdaq listing conditions by , 2015. Risk factors Investing in our common stock involves a high degree of risks.You should read the “Risk Factors” section of this prospectus beginning on page 9 for a discussion of factors to consider carefully before deciding to invest in shares of our common stock. Proposed Nasdaq Capital Market symbol CDRB (3) Excludes 2,000,000 shares of our common stock currently reserved for issuance under our 2014 Equity Incentive Award Plan, of which no shares have yet been granted. Also excludes 68,000 shares of our common stock that are issuable upon the exercise of outstanding warrants and up to shares of our common stock issuable upon the exercise of warrants we expect to grant to the underwriters for this offering. Includes 1,360,000 shares of our common stock to be issued upon the automatic conversion of our 6% unsecured promissory notes contemporaneously with the closing of this offering. We have reserved the symbol “CDRB” in connection with our application to have our common stock listed on the Nasdaq Capital Market. -7- Table of Contents SUMMARY FINANCIAL DATA The following tables set forth summary historical consolidated statement of operations and balance sheet data. The summary statement of operations data for fiscal years 2012 and 2013 are derived from our audited consolidated financial statements contained elsewhere in this prospectus. This summary historical financial data set forth below should be read together with the financial statements and the related notes, as well as the “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” appearing elsewhere in this prospectus. Year ended December 31, Nine Months ended September 30, Statement of Operations Data: (audited) (unaudited) Revenue $ Cost of revenue Gross profit (loss) ) Total operating expenses Loss from operations ) Total other expense Net loss $ ) $ ) $ ) $ ) Net loss per share (1) $ As of September 30, 2014 Balance Sheet Data: Actual As Adjusted - Minimum (2) As Adjusted – Maximum (2) (unaudited) Working capital $ $ $ Total assets Total liabilities Total stockholders’ equity (deficit) ) Net loss per share is calculated on the basis of 10,000,000 shares of common stock being outstanding for each period presented. See Note 2 of Notes to Financial Statements. Gives effect on an as adjusted basis to (i) the conversion of all our outstanding 6% unsecured promissory notes into 1,360,000 shares of our common stock contemporaneously with the closing of this offering, and (ii) the sale of a minimum of 1,000,000 shares and all 2,000,000 shares of our common stock in this offering at a proposed offering price of $5.00 per share and the initial application of the estimated net proceeds from this offering. See “Use of Proceeds” and “Certain Relationships and Related Party Transactions.” -8- Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. Before deciding whether to invest in our common stock, you should consider carefully the risks described below, together with all of the other information set forth in this prospectus and the documents incorporated by reference herein, and in any free writing prospectus that we have authorized for use in connection with this offering.If any of these risks actually occurs, our business, financial condition, results of operations or cash flow could be harmed.This could cause the trading price of our common stock to decline, resulting in a loss of all or part of your investment.The risks described below and in the documents referenced above are not the only ones that we face.Additional risks not presently known to us or that we currently deem immaterial may also affect our business. Risks Related to Our Company and Our Industry We have a limited operating history and therefore we cannot ensure the long-term successful operation of our business, and the likelihood of our success must be considered in light of the risks, expenses and difficulties frequently encountered by a small developing technology company. We were initially formed as a limited liability company in Hawaii in April 2007, and subsequently incorporated in Delaware in May 2014.For the year ended December 31, 2013, we had revenue of $146,763 and a net loss of $579,587.At December 31, 2013, we had a total deficit of $798,493, an increase of $579,587 from December 31, 2012.The total deficit increased further to $1,212,148 as of September 30, 2014.For the nine-month period ended September 30, 2014, we had unaudited revenue of $175,553, compared to revenue of $122,228 for the comparable period in 2013.We had a net loss of $413,655 for the nine months ended September 30, 2014, as compared to a net loss of $409,617 for the comparable period in 2013.No assurance can be given that we will ever have significant levels of revenue or net income.Accordingly, our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by growing technology companies in new and rapidly evolving markets, such as the terminal services, virtualization and digital media software markets in which we operate.We must meet many challenges including: · establishing and maintaining broad market acceptance of our products and services and converting that acceptance into direct and indirect sources of revenue, · establishing and maintaining adoption of our technology on a wide variety of platforms and devices, · timely and successfully developing new products, product features and services and increasing the functionality and features of existing products and services, · developing services and products that result in high degrees of corporate client satisfaction and high levels of end-customer usage, · successfully responding to competition, including competition from emerging technologies and solutions, · developing and maintaining strategic relationships to enhance the distribution, features, content and utility of our products and services and · identifying, attracting and retaining talented technical and creative services staff at reasonable market compensation rates in the markets in which we employ. Our business strategy may be unsuccessful and we may be unable to address the risks we face in a cost-effective manner, if at all. We cannot assure you that our business will be profitable or that we will ever generate sufficient revenue to meet our operating expenses and support our anticipated business activities. -9- Table of Contents We owe a significant amount of debt to our affiliate, Bump Networks, Inc., and may not have sufficient financial resources to pay the remaining balance after this offering. We have been historically dependent for substantially all of our financial support from Bump Networks, Inc., a Hawaii software development and consulting company indirectly controlled by Arben Kryeziu, our President and Chief Executive Officer.As of September 30, 2014, we owed Bump Networks $617,758 in outstanding accounts payable for administrative, management and technical services provided to us.We will use a maximum amount equal to 5% of the gross proceeds of this offering to reduce the outstanding balance of this related-party payable.Accordingly, $250,000 of the amount payable to Bump Networks will be paid following the sale of a minimum of 1,000,000 shares of common stock and up to a maximum of $500,000 will be paid following the sale of all 2,000,000 shares in this offering.This payment will indirectly personally benefit Mr. Kryeziu.No assurance can be given that we will have sufficient financial resources, or will be able to arrange financing, to pay the remaining balance of this debt after the offering, which could impair our relationship with Bump Networks. We are dependent on Bump Networks technical employees and administrative personnel, and the loss of key personnel of Bump Networks other than those we intend to directly hire may impact our ability to develop and maintain our iRAPP software solution and could prevent us from implementing our business plan in a timely manner. We currently have only two full-time employees.Substantially all of our administrative, management and technical support were provided through the efforts of personnel and other contractors employed or engaged by Bump Networks.Although these services are provided by Bump Networks to us at the actual costs incurred by Bump Networks, the termination of such services on short notice would materially and adversely affect our business operations. We are also substantially dependent on the continued service of our key development personnel for product innovation and timely development and delivery of upgrades and enhancements to our existing products.The market for expert software developers upon whom we rely has become increasingly competitive.We generally do not have employment or non-competition agreements with our existing management or development personnel, and, therefore, they could terminate their employment with us at any time without penalty and could pursue employment opportunities with any of our competitors.Changes to management and key employees can also lead to additional unplanned losses of key employees.The loss of key employees could seriously harm our ability to release new products on a timely basis and could significantly help our competitors. If businesses do not find our terminal services solutions compelling, our revenue growth and operating margins will suffer. We provide terminal services and remote access solutions.As the market for remote access and virtualization services has matured, we have increasingly directed our product development and marketing toward products and services that enable businesses to utilize terminal services and virtualization as the foundation for cloud-based computing, management and automation of the delivery of IT resources and end-user computing. We are also investing in the development of products and services for the emerging platform as a service, or “PaaS,” and software as a service, or “SaaS,” markets.Our success depends on enterprise and commercial businesses and government agencies, as well as individual customers, perceiving technological and operational benefits and cost savings associated with the increasing adoption of virtualization-based infrastructure and management solutions for cloud computing, application development and end-user computing.In addition, to the extent that our terminal services and software solutions are not widely adopted or are accepted more slowly or less comprehensively than we expect, our ability to generate any significant revenues will be materially and adversely affected. -10- Table of Contents All of our revenue has come from our terminal services products including our iRAPP product line. Decreases in demand for our virtualization solutions could adversely affect our results of operations and financial condition. To date, our license revenue has been minimal and has been derived from our cloud iRAPP terminal services solutions.Although we expect that our iRAPP virtualization products and related enhancements and upgrades will achieve market acceptance, our ability to create demand for our products and solutions in the enterprise market could be materially and adversely affected by a number of factors, including: · improved products or product versions being offered by competitors in our markets; · competitive pricing pressures; · failure to release new or enhanced versions of our virtualization products on a timely basis, or at all; · technological change that we are unable to address with our virtualization products or that changes the way enterprises utilize our products; and · general economic conditions. Because we have one operating and reportable business segment, our business, financial condition, results of operations and cash flows would, therefore, be adversely affected by a decline in demand for our iRAPP virtualization products. Ongoing uncertainty regarding global economic conditions and the stability of regional financial markets may reduce information technology spending below current expectations and, therefore, adversely impact our revenues, impede end-user adoption of new products and product upgrades and adversely impact our competitive position. Our business depends on the overall demand for information technology and on the economic health of our current and prospective customers.The purchase of our products is often discretionary and may involve a significant commitment of capital and other resources.Weak economic conditions or significant uncertainty regarding the stability of financial markets could adversely impact our business, financial condition and results of operations in a number of ways, including by lengthening sales cycles, affecting the size of enterprise license agreements (“ELAs”) that customers will commit to, reducing the level of our non-ELA transactional sales, lowering prices for our products and services, reducing share sales and reducing the rate of adoption of our products by new customers and the willingness of current customers to purchase upgrades to our existing products.The ongoing sovereign debt crisis in Europe threatens to suppress demand and our customers’ access to credit in that region, which is an important market for our products and services.Additionally, in response to sustained economic uncertainty, many national and local governments that are current or prospective customers for our products and services, including the U.S. federal government, have also made, or announced plans to make, significant spending cutbacks which could reduce the amount of government spending on IT and the potential demand for our products and services from the government sector. Ongoing economic uncertainty has also resulted in general and ongoing tightening in the credit markets, lower levels of liquidity, increases in the rates of default and bankruptcy and significant volatility in the credit, equity and fixed income markets.As a result, current or potential customers may be unable to fund software purchases, which could cause them to delay, decrease or cancel purchases of our products and services.Even if customers are willing to purchase our products and services, if they do not meet our credit requirements, we may not be able to record accounts receivable or unearned revenue or recognize revenues from these customers until we receive payment, which could adversely affect the amount of revenues we are able to recognize in a particular period. -11- Table of Contents We currently face and continue to expect to face substantial and increasing competition. We face significant competition from many companies such as Microsoft Corp., VMware, Inc., Red Hat, Inc. and Citrix Systems, Inc., all of which are substantially larger, have significantly greater technical and financial resources than us and are better positioned to continue investment in competitive technologies.These and many of our other current or potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical, sales, marketing and other resources than we do. For example, Citrix Systems continues to enhance its SaaS, virtualization and remote desktop solutions. International Business Machines Corp., Google Inc. and Amazon.com, Inc.have existing cloud computing offerings and announced new cloud computing initiatives.Red Hat has released commercial versions of Linux that have virtualization capabilities as part of the Linux kernel and has also announced plans for cloud computing products.Even though those virtualization solutions are not a part of the terminal services market, any virtualization solution can affect terminal services and remote access market indirectly. We believe the key competitive factors in the virtualization and cloud computing markets include: · the level of reliability, security and new functionality of product offerings; · the ability to provide comprehensive solutions, including management and security capabilities; · the ability to offer products that support multiple hardware platforms, operating systems, applications and application development frameworks; · the ability to deliver an intuitive end-user experience for accessing data, applications and services from a wide variety of end-user devices; · the ability to effectively run traditional IT applications and emerging applications; · the proven track record of formulating and delivering a roadmap of virtualization and cloud computing capabilities; · pricing of products, individually and in bundles; · the ability to attract and preserve a large installed base of customers; · pricing of products, individually and in bundles; · the ability to attract and preserve a large number of application developers to develop to a given cloud ecosystem; · the ability to create and maintain partnering opportunities with hardware vendors, infrastructure software vendors and cloud service providers; · the ability to develop robust indirect sales channels; and · the ability to attract and retain cloud, virtualization and systems experts as key employees. -12- Table of Contents Existing and future competitors may introduce products in the same markets we serve or intend to serve, and competing products may have better performance, lower prices, better functionality and broader acceptance than our products.Our competitors may also add features to their virtualization, end-user and cloud computing products similar to features that presently differentiate our product offerings from theirs.This competition could result in increased pricing pressure and sales and marketing expenses, thereby materially reducing our operating margins, and could harm our ability to increase, or cause us to lose, market share.Increased competition also may prevent us from entering into or renewing service contracts on terms similar to those that we currently offer and may cause the length of our sales cycle to increase. Some of our competitors and potential competitors supply a wide variety of products to, and have well-established relationships with, our current and prospective end users.For example, small to medium sized businesses and companies in emerging markets that are evaluating the adoption of virtualization-based technologies and solutions may be inclined to consider Microsoft solutions because of their existing use of Windows and Office products.Some of these competitors have in the past and may in the future take advantage of their existing relationships to engage in business practices that make our products less attractive to our end users. Our current product development efforts may not produce significant revenue for several years, if at all. Developing our products is expensive.Our investment in product development may not result in marketable products or may result in products that take longer to generate revenue, or may generate less revenue, than we anticipate.Our future plans include significant investments in software research and development and related product opportunities.We believe we must continue to dedicate a significant amount of resources to our development efforts to maintain our competitive position.However, we may not receive significant revenue from these investments for several years, if at all. Our sales are difficult to predict and may vary substantially from quarter to quarter, which may cause our operating results to fluctuate significantly. While we anticipate licensees of our products to renew support and maintenance subscriptions on at least an annual basis, the timing of new product purchases and support subscriptions are not subject to a typical sales cycle.Accordingly, our revenues are difficult to predict.We expect our future sales and marketing efforts involve and will involve educating our customers about the use and benefit of our products, including their technical capabilities, potential cost savings to an organization and advantages compared to lower-cost products offered by our competitors. In addition, product purchases are frequently subject to budget constraints, multiple approvals, and unplanned administrative, processing and other delays.Moreover, the greater number of competitive alternatives, as well as announcements by our competitors that they intend to introduce competitive alternatives at some point in the future, can lengthen customer procurement cycles, cause us to spend additional time and resources to educate end users on the advantages of our product offerings and delay product sales.Economic downturns and uncertainty can also cause customers to add layers to their internal purchase approval processes, adding further time to a sales cycle.These factors can have an impact on the timing and length of our sales cycles. We may not be able to scale our business quickly enough to meet our customers’ growing needs and, if we are not able to grow efficiently, our operating results could be harmed. As usage of our software grows and as customers use our solutions, we will need to devote additional resources to improving our application architecture, integrating with third-party systems and maintaining infrastructure performance.In addition, we will need to appropriately scale our internal business systems and our services organization, including customer support and professional services, to serve our growing customer base, particularly as our customer demographics expand over time.Any failure of or delay in these efforts could cause impaired system performance and reduced customer satisfaction.These issues could reduce the attractiveness of our marketing software to customers, resulting in decreased sales to new customers, lower renewal rates by existing customers, the issuance of service credits, or requested refunds, which could adversely affect our revenue growth and harm our reputation.Even if we are able to upgrade our systems and expand our staff, any such expansion will be expensive and complex, requiring management time and attention.We could also face inefficiencies or operational failures as a result of our efforts to scale our infrastructure.Moreover, there are inherent risks associated with upgrading, improving and expanding our information technology systems.We cannot be sure that the expansion and improvements to our infrastructure and systems will be fully or effectively implemented on a timely basis, if at all. These efforts may reduce revenue and our margins and adversely affect our financial results. -13- Table of Contents Because we recognize revenue from subscriptions over the term of the relevant license, downturns or upturns in sales are not immediately reflected in full in our operating results. As a subscription-based business, we recognize revenue over the term of each of our licenses.As a result, much of the revenue we report each quarter results from licenses entered into during previous quarters.Consequently, a shortfall in demand for our solutions and professional services or a decline in new or renewed subscriptions for the support of existing licenses in any one quarter may not significantly reduce our revenue for that quarter but could negatively affect our revenue in the future.Accordingly, the effect of significant downturns in new sales or renewals of our marketing software will not be reflected in full in our operating results until future periods.Our revenue recognition model also makes it difficult for us to rapidly increase our revenue through additional sales in any period, as revenue from new customers must be recognized over the applicable term of the licenses. If we fail to establish our iRAPP brand, our ability to expand our customer base will be impaired and our financial condition may suffer. We believe development of our iRAPP brand is critical to achieving widespread awareness of our existing and future infrastructure software solutions and, as a result, is important to attracting new customers and maintaining existing customers.We also believe that the importance of brand recognition will increase as competition in our market increases.Successful promotion of our brand will depend largely on the effectiveness of our marketing efforts and on our ability to provide reliable and useful infrastructure software at competitive prices.In the past, our efforts to build our brand have involved significant expenses.Brand promotion activities may not yield increased revenue, and even if they do, any increased revenue may not offset the expenses we incurred in building our brand.In addition, to sell to and service our customers, we utilize a combination of internal personnel and third-party service providers, as well as indirect sales partners that pursue additional channel, agency and OEM distribution partnerships.These third-party service providers and indirect sales partners, who are not in our control, may harm our reputation and damage our brand perception in the marketplace. If we fail to successfully promote and maintain our brand, our business could suffer. If we fail to offer high-quality technical and customer support, our business and reputation may be harmed. High-quality technical and customer support is important for the successful marketing and sale of our products and for the renewal of existing customers.Providing this education and support requires that our customer support personnel have specific marketing domain knowledge and expertise, making it more difficult for us to hire qualified personnel and to scale up our support operations due to the extensive training required.The importance of high-quality customer support will increase as we expand our business and pursue new customers.If we do not help our customers quickly resolve post-deployment issues and provide effective ongoing support, our ability to sell additional functionality and services to existing customers may suffer and our reputation with existing or potential customers may be harmed. If we fail to forecast our revenue accurately due to lengthy sales cycles, or if we fail to match our expenditures with corresponding revenue, our operating results could be adversely affected. We have a very limited history upon which to base forecasts of future revenue.In addition, for our enterprise and commercial customers, the lengthy sales cycle for the evaluation and implementation of our solutions, which typically extends for several months, may also cause us to experience a delay between increasing operating expenses for such sales efforts, and, upon successful sales, the generation of corresponding revenue.Accordingly, we may be unable to prepare accurate internal financial forecasts or replace anticipated revenue that we do not receive as a result of delays arising from these factors.As a result, our operating results in future reporting periods may be significantly below the expectations of the public market, equity research analysts or investors, which could harm the price of our common stock. -14- Table of Contents Shifts over time in the mix of sizes or types of organizations that purchase our products or changes in the components of our solutions purchased by our customers could negatively affect our operating results. Our strategy is to sell our infrastructure software to organizations of broadly different sizes.Our gross margins can vary depending on numerous factors related to the implementation and use of our infrastructure software, including the sophistication and intensity of our customers’ use of our solutions and the level of professional services and support required by a customer.Providing professional services to enterprises allows us to utilize our staff more efficiently than is the case in providing professional services to other customers or in other contexts; consequently, an increase in providing professional services to enterprises could impact our overall gross margin.Sales to enterprise and commercial customers may also entail longer sales cycles and more significant selling efforts.If the mix of organizations that purchase our solutions changes, or our customers change the mix of solution components they purchase, our gross margins could decrease and our operating results could be adversely affected. If we are unable to penetrate the business-to-consumer market and additional vertical industries, our revenue may not grow and our operating results may be harmed. An important part of our growth strategy is to penetrate the business to consumer (“B2C”) market for the growing number of consumers using MAC laptop computers, iPads and mobile devices.We have less experience in this market and these industries, and our future ability to expand into them may require us to develop additional features for our products, expand our expertise in certain areas, and add sales and support personnel possessing familiarity with this market and the relevant vertical industries.In addition, B2C customers may have greater usage requirements which could put pressure on our systems and infrastructure and require us to expand these systems and infrastructure to meet increased demand.As a result of these and other factors, our efforts to expand further into the B2C market and further into additional vertical industries may be expensive, may not succeed and may harm our revenue growth and operating results. The loss of the services of Arben Kryeziu or the failure to attract additional key individuals would materially and adversely affect our business operations and prospects. Our financial success is dependent to a significant degree upon the efforts of Arben Kryeziu, our Chairman, President and Chief Executive Officer.We have entered into an employment agreement with Mr. Kryeziu.Nevertheless, there can be no assurance that Mr. Kryeziu will continue to provide services to us.It is expected that Mr. Kryeziu will devote approximately half of his working time to our company and that the balance of Mr. Kryeziu’s working time may be devoted to other business and investment activities.A voluntary or involuntary termination of employment could have a materially adverse effect on our business operations if we were not able to attract a qualified replacement for him in a timely manner.At present, we do not maintain a key-man life insurance policy for Mr. Kryeziu but are in the process of obtaining such insurance. We may not be able to attract and retain the highly skilled employees we need to support our planned growth, and our compensation expenses may increase. To execute on our strategy, we must continue to attract and retain highly qualified personnel.Competition for these personnel is intense, especially for senior sales executives and engineers with high levels of experience in designing and developing software.We may not be successful in attracting and retaining qualified personnel.We have from time to time in the past experienced, and we expect to continue to experience in the future, difficulty in hiring and retaining highly skilled employees with appropriate qualifications.Many of the companies with which we compete for experienced personnel have greater resources than we do. Technical personnel are also aggressively recruited by other startup and emerging growth companies, which are especially active in many of the technical areas and geographic regions in which we conduct product development.In addition, in making employment decisions, particularly in the high-technology industry, job candidates often consider the value of the stock-based compensation they are to receive in connection with their employment.Declines in the value of our common stock could adversely affect our ability to attract or retain key employees and result in increased employee compensation expenses. -15- Table of Contents Our success depends upon our ability to develop new products and services, integrate acquired products and services, enhance our existing products and services and develop appropriate business and pricing models. If we are unable to develop new products and services, integrate acquired products and services or enhance and improve our products and support services, in a timely manner, or position or price our products and services to meet market demand, customers may not buy new software licenses from us, update to new versions of our software or renew product support.In addition, IT standards from both consortia and formal standards-setting forums as well as de facto marketplace standards are rapidly evolving.We cannot provide any assurance that the standards on which we choose to develop new products will allow us to compete effectively for business opportunities in emerging areas such as cloud computing. New product development and introduction involves a significant commitment of time and resources and is subject to a number of risks and challenges including: · managing the length of the development cycle for new products and product enhancements, which has frequently been longer than we originally expected; · managing customers’ transitions to new products, which can result in delays in their purchasing decisions; · adapting to emerging and evolving industry standards and to technological developments by our competitors and customers; · entering into new or unproven markets with which we have limited experience; · tailoring our business and pricing models appropriately as we enter new markets and respond to competitive pressures and technological changes; · incorporating and integrating acquired products and technologies; and · developing or expanding efficient sales channels. In addition, if we cannot adapt our business models to keep pace with industry trends, our revenues could be negatively impacted.For example, if we increase our adoption of subscription-based pricing models for our products, we may fail to set pricing at levels appropriate to maintain our revenue streams or our customers may choose to deploy products from our competitors that they believe are priced more favorably.Additionally, we may fail to accurately predict subscription renewal rates or their impact on results, and because revenue from subscriptions is recognized for our services over the term of the subscription, downturns or upturns in sales may not be immediately reflected in our results.As we offer more products that depend on converting users of free services to users of premium services and as such services grow in size, our ability to maintain or improve and to predict conversion rates will become more important. Breaches of cybersecurity systems could degrade our ability to conduct our business operations and deliver products and services to our customers, delay our ability to recognize revenue, compromise the integrity of our software products, result in significant data losses and the theft of our intellectual property, damage our reputation, expose us to liability to third parties and require us to incur significant additional costs to maintain the security of our networks and data. We increasingly depend upon our IT systems to conduct virtually all of our business operations, ranging from our internal operations and product development activities to our marketing and sales efforts and communications with our customers and business partners.Cyberattacks on our IT systems or the IT systems of third-party contractors could threaten to misappropriate our proprietary information and cause interruptions of our IT services.Because the techniques used to access or sabotage networks change frequently and may not be recognized until launched against a target, we may be unable to anticipate these techniques. In addition, sophisticated hardware and operating system software and applications that we produce or procure from third parties may contain defects in design or manufacture, including “bugs” and other problems that could unexpectedly interfere with the operation of the system.We have also outsourced certain business functions to third-party contractors, and our business operations also depend, in part, on the success of our contractors’ own cybersecurity measures.Similarly, we rely upon distributors, resellers, system vendors and systems integrators to sell our products and our sales operations depend, in part, on the reliability of their cybersecurity measures. Additionally, we depend upon our employees to appropriately handle confidential data and deploy our IT resources in safe and secure fashion that does not expose our network systems to security breaches and the loss of data.Accordingly, if our cybersecurity systems and those of our contractors fail to protect against unauthorized access, sophisticated cyberattacks and the mishandling of data by our employees and contractors, our ability to conduct our business effectively could be damaged in a number of ways, including: -16- Table of Contents · sensitive data regarding our business, including intellectual property and other proprietary data, could be stolen; · our electronic communications systems, including email and other methods, could be disrupted, and our ability to conduct our business operations could be seriously damaged until such systems can be restored and secured; · our ability to process customer orders and electronically deliver products and services could be degraded, and our distribution channels could be disrupted, resulting in delays in revenue recognition; · defects and security vulnerabilities could be exploited or introduced into our software products, thereby damaging the reputation and perceived reliability and security of our products and potentially making the data systems of our customers vulnerable to further data loss and cyber incidents; and · personally identifiable data of our customers, employees and business partners could be stolen or lost. If any of the above events occur, we could be subject to significant claims for liability from our customers, regulatory actions from governmental agencies, our ability to protect our intellectual property rights could be compromised and our reputation and competitive position could be significantly harmed.Also, the regulatory and contractual actions, litigations, investigations, fines, penalties and liabilities relating to data breaches that result in losses of personally identifiable or credit card information of users of our services can be significant in terms of fines and reputational impact and necessitate changes to our business operations that may be disruptive to us.Additionally, we could incur significant costs in order to upgrade our cybersecurity systems and remediate damages.Consequently, our financial performance and results of operations could be adversely affected. Our software products are highly technical and may contain errors, defects or security vulnerabilities which could cause harm to our reputation and adversely affect our business. Our software products are highly technical and complex and, when deployed, have contained and may contain errors, defects or security vulnerabilities.Some errors in our products may only be discovered after a product has been installed and used by customers.Any errors, defects or security vulnerabilities discovered in our products after commercial release could result in loss of revenues or delay in revenue recognition, loss of customers and increased service and warranty cost, any of which could adversely affect our business, financial condition and results of operations. Undiscovered vulnerabilities in our products could expose them to hackers or other unscrupulous third parties who develop and deploy viruses, worms, and other malicious software programs that could attack our products.Actual or perceived security vulnerabilities in our products could harm our reputation and lead some customers to return products, to reduce or delay future purchases or to use competitive products.End users, who rely on our products and services for the interoperability of enterprise servers and applications that are critical to their information systems, may have a greater sensitivity to product errors and security vulnerabilities than customers for software products generally.Any security breaches could lead to interruptions, delays and data loss and protection concerns. In addition, we could face claims for product liability, tort or breach of warranty, including claims relating to changes to our products made by our channel partners.Our contracts with customers contain provisions relating to warranty disclaimers and liability limitations, which may not be upheld and customers and channel partners may seek indemnification from us for their losses and those of their customers.Defending a lawsuit, regardless of its merit, is costly and time-consuming and may divert management’s attention and adversely affect the market’s perception of us and our products.In addition, if our business liability insurance coverage proves inadequate or future coverage is unavailable on acceptable terms or at all, our business, financial condition and results of operations could be adversely impacted. -17- Table of Contents If operating system and hardware vendors do not cooperate with us or we are unable to obtain early access to their new products, or access to certain information about their new products to ensure that our software interoperates with those products, our product development efforts may be delayed or foreclosed. Our products interoperate with Windows and other operating systems and the hardware devices of numerous manufacturers.Developing products that interoperate properly requires substantial partnering, capital investment and employee resources, as well as the cooperation of the vendors or developers of the operating systems and hardware.Operating system and hardware vendors may not provide us with early access to their technology and products, assist us in these development efforts or share with or sell to us any application programming interfaces, or APIs, formats, or protocols we may need.If they do not provide us with the necessary early access, assistance or proprietary technology on a timely basis, we may experience product development delays or be unable to expand our products into other areas.To the extent that software or hardware vendors develop products that compete with ours, they may have an incentive to withhold their cooperation, decline to share access or sell to us their proprietary APIs, protocols or formats or engage in practices to actively limit the functionality, or compatibility, and certification of our products.To the extent that we enter into collaborations or joint development and marketing arrangements with certain hardware and software vendors, vendors who compete with our collaborative partners may similarly choose to limit their cooperation with us.In addition, hardware or operating system vendors may fail to certify or support or continue to certify or support our products for their systems.If any of the foregoing occurs, our product development efforts may be delayed or foreclosed and our business and results of operations may be adversely affected. We rely on distributors and resellers to sell our products, and our failure to effectively develop, manage or prevent disruptions to our distribution channels and the processes and procedures that support them could cause a reduction in the number of end users of our products. Our future success is highly dependent upon maintaining and increasing the number of our relationships with distributors and resellers.Because we rely on distributors and resellers, we may have little or no contact with the ultimate users of our products, thereby making it more difficult for us to establish brand awareness, ensure proper delivery and installation of our products, service ongoing customer requirements, estimate end-user demand and respond to evolving customer needs. Our competitors may be effective in providing incentives to existing and potential channel partners to favor products of our competitors or to prevent or reduce sales of our products.Certain system vendors now offer competing virtualization products preinstalled on their server products.Additionally, our competitors could attempt to require key distributors to enter into exclusivity arrangements with them or otherwise apply their pricing or marketing leverage to discourage distributors from offering our products.Accordingly, our channel partners may choose not to offer our products exclusively or at all.Our failure to maintain and increase the number of relationships with channel partners would likely lead to a loss of end users of our products which would result in us receiving lower revenues from our channel partners.If we were to lose the distribution services of a significant distributor, such loss could have a negative impact on our results of operations until such time as we arrange to replace these distribution services with the services of existing or new distributors. Our ability to raise capital in the future may be limited, and our failure to raise capital when needed could prevent us from growing. Our business and operations may consume resources faster than we anticipate.In the future, we may need to raise additional funds to invest in future growth opportunities.Additional financing may not be available on favorable terms, if at all.If adequate funds are not available on acceptable terms, we may be unable to invest in future growth opportunities, which could seriously harm our business and operating results.If we incur debt, the debt holders would have rights senior to common stockholders to make claims on our assets, and the terms of any debt could restrict our operations. -18- Table of Contents Our business is subject to a variety of United States and international laws and regulations regarding data protection. Our business is subject to federal, state and international laws and regulations regarding privacy and protection of personal data.We and our third-party contractors collect contact and other personal or identifying information from our customers. Additionally, in connection with some of our new product initiatives, our customers may use our services to store and process personal information and other user data.We post, on our websites, our privacy policies and practices concerning our treatment of personal data.We also often include privacy commitments in our contracts.Any failure by us to comply with our posted privacy policies, other federal, state or international privacy-related or data protection laws and regulations, or the privacy commitments contained in our contracts could result in proceedings against us by governmental entities or others which could have a material adverse effect on our business, financial condition and results of operations.In addition, the increased attention focused upon liability issues as a result of lawsuits and legislative proposals could harm our reputation or otherwise impact the growth of our business. It is possible that these laws and regulations may be interpreted and applied in a manner that is inconsistent with our data practices.If so, in addition to the possibility of fines and penalties, a governmental order requiring that we change our data practices could result, which, in turn, could have a material adverse effect on our business.Compliance with such an order may involve significant costs or require changes in business practices that result in reduced revenue.Noncompliance could result in penalties being imposed on us or we could be ordered to cease conducting the noncompliant activity. In addition to government regulation, privacy advocacy and industry groups or other third parties may propose new and different self-regulatory standards that either legally or contractually apply to our customers or us.Any inability to adequately address privacy concerns, even if unfounded, or comply with applicable privacy or data protection laws, regulations and standards, could result in additional cost and liability to us, damage our reputation, inhibit sales and harm our business. Additionally, our terminal services technology is used by cloud computing vendors, and we have expanded our involvement in the delivery and provision of cloud computing through business alliances with various providers of cloud computing services and software and expect to continue to do so in the future.The application of U.S. and international data privacy laws to cloud computing vendors is uncertain, and our existing contractual provisions may prove to be inadequate to protect us from claims for data loss or regulatory noncompliance made against cloud computing providers who we may partner with.Accordingly, the failure to comply with data protection laws and regulations by our customers and business partners who provide cloud computing services could have a material adverse effect on our business. If we are unable to protect our intellectual property rights, our competitive position could be harmed or we could be required to incur significant expenses to enforce our rights. We depend on our ability to protect our proprietary technology.We rely on trade secret and trademark laws and confidentiality agreements with employees and third parties, all of which offer only limited protection.As such, despite our efforts, the steps we have taken to protect our proprietary rights may not be adequate to preclude misappropriation of our proprietary information or infringement of our intellectual property rights, and our ability to police such misappropriation or infringement is uncertain, particularly in countries outside of the United States.In addition, we rely on confidentiality or license agreements with third parties in connection with their use of our products and technology.There is no guarantee that such parties will abide by the terms of such agreements or that we will be able to adequately enforce our rights. Detecting and protecting against the unauthorized use of our products, technology and proprietary rights is expensive, difficult and, in some cases, impossible.Litigation may be necessary in the future to enforce or defend our intellectual property rights, to protect our trade secrets or to determine the validity and scope of the proprietary rights of others. Such litigation could result in substantial costs and diversion of management resources, either of which could harm our business, financial condition and results of operations, and there is no guarantee that we would be successful.Further, many of our current and potential competitors have the ability to dedicate substantially greater resources to protecting their technology or intellectual property rights than we do.Accordingly, despite our efforts, we may not be able to prevent third parties from infringing upon or misappropriating our intellectual property, which could result in a substantial loss of our market share. -19- Table of Contents Our use of “open source” software in our products could negatively affect our ability to sell our products and subject us to possible litigation. A small portion of the products, technologies or services acquired, licensed, developed or offered by us may incorporate so-called “open source” software, and we may incorporate open source software into other products in the future.Such open source software is generally licensed by its authors or other third parties under open source licenses, including, for example, the GNU General Public License, the GNU Lesser General Public License, “Apache-style” licenses, “BSD-style” licenses and other open source licenses.We monitor our use of open source software in an effort to avoid subjecting our products to conditions we do not intend.Although we believe that we have complied with our obligations under the various applicable licenses for open source software that we use, there is little or no legal precedent governing the interpretation of many of the terms of most of these licenses, and, therefore, the potential impact of these terms on our business is somewhat unknown and may result in unanticipated obligations regarding our products and technologies. If an author or other third party that distributes such open source software were to allege that we had not complied with the conditions of one or more of these licenses, we could be required to incur significant legal expenses defending against such allegations.Although we have received inquiries regarding open source license compliance for software used in our products, no formal legal proceedings that would have a material impact on our results of operations or financial condition have been filed.However, there can be no assurance that actions will not be taken in the future.If our defenses were not successful, we could be subject to significant damages, enjoined from the distribution of our products that contained the open source software and required to comply with the foregoing conditions, which could disrupt the distribution and sale of some of our products.In addition, if we combine our proprietary software with open source software in a certain manner, under some open source licenses we could be required to release the source code of our proprietary software, which could substantially help our competitors develop products that are similar to or better than ours. In addition to risks related to license requirements, usage of open source software exposes us to risks that differ from the use of third-party commercial software because open source licensors generally do not provide warranties or assurance of title or controls on the origin of the software.In addition, many of the risks associated with usage of open source software such as the lack of warranties or assurances of title, cannot be eliminated, and could, if not properly addressed, negatively affect our business.We have established processes to help address these risks, including a review process for screening requests from our development organizations for the use of open source and conducting appropriate due diligence of the use of open source software in the products developed by companies we acquire, but we cannot ensure that all open source software is submitted for approval prior to use in our products or is discovered during due diligence. Our growth strategy depends, in part, on our acquiring businesses, products and technologies and expanding their existing operations, which we may be unable to do. Our growth strategy is based, in part, on our ability to acquire or invest in businesses, products and technologies. The success of this acquisition strategy will depend, in part, on our ability to accomplish the following: · identify suitable businesses or assets to buy; · complete the purchase of those businesses on terms acceptable to us; · complete the acquisition(s) in the time frame and within the budget we expect; and · improve the results of operations of each of the businesses that we buy and successfully integrate its operations on an accretive basis. There can be no assurance that we will be successful in any or all of the steps above. Our failure to successfully implement our acquisition strategy could have an adverse effect on other aspects of our business strategy and our business in general. We may not be able to find appropriate acquisition candidates, accretively acquire those candidates that we identify or integrate acquired businesses effectively and profitably. -20- Table of Contents If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. As a result, our stockholders could lose confidence in our financial reporting, which could harm our business and the trading price of our common stock. In order to comply with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, we need to maintain our processes and systems and adapt them to changes as our business changes and we rearrange management responsibilities and reorganize our business accordingly.We may seek to automate certain processes to improve efficiencies and better ensure ongoing compliance but such automation may itself disrupt existing internal controls and introduce unintended vulnerability to error or fraud.This continuous process of maintaining and adapting our internal controls and complying with Section 404 is expensive and time-consuming, and requires significant management attention.We cannot be certain that our internal control measures will continue to provide adequate control over our financial processes and reporting and ensure compliance with Section 404.Further, as our business changes and as we expand through acquisitions of other companies, our internal controls may become more complex and we will require significantly more resources to ensure our internal controls overall remain effective.Failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations.If we or our independent registered public accounting firm identify material weaknesses, the disclosure of that fact, even if quickly remedied, could reduce the market’s confidence in our financial statements and harm our stock price.In addition, if we are unable to continue to comply with Section 404, our non-compliance could subject us to a variety of administrative sanctions, including the suspension or delisting of our common stock from the Nasdaq Stock Exchange and the inability of registered broker-dealers to make a market in our common stock, which could reduce our stock price. Problems with our information systems could interfere with our business that could adversely impact our operations. We rely on our information systems and those of third parties for processing customer orders, delivery of products, providing services and support to our customers, billing and tracking our customers, fulfilling contractual obligations and otherwise running our business.Any disruption in our information systems and those of the third parties upon whom we rely could have a significant impact on our business.In addition, we continuously work to enhance our information systems.The implementation of these types of enhancements is frequently disruptive to the underlying business of an enterprise, which may especially be the case for us due to the size and complexity of our business.Any disruptions relating to our systems enhancements, particularly any disruptions impacting our operations during the implementation period, could adversely affect our business in a number of respects.Even if we do not encounter these adverse effects, the implementation of these enhancements may be much more costly than we anticipated.If we are unable to successfully implement the information systems enhancements as planned, our financial condition, results of operations and cash flows could be negatively impacted. Changes in accounting principles and guidance, or their interpretation, could result in unfavorable accounting charges or effects, including changes to our previously filed financial statements, which could cause our stock price to decline. We prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America.These principles are subject to interpretation by the SEC and various bodies formed to interpret and create appropriate accounting principles and guidance.A change in these principles or guidance, or in their interpretations, may have a significant effect on our reported results and retroactively affect previously reported results. Being a public company results in additional expenses and diverts management’s attention, and could also adversely affect our ability to attract and retain qualified directors. We will be a public reporting company after the closing of this offering.As a public reporting company, we will be subject to the reporting requirements of the Securities Exchange Act of 1934.These requirements generate significant accounting, legal and financial compliance costs, and make some activities more difficult, time consuming or costly, and may place significant strain on our personnel and resources.The Securities Exchange Act of 1934 requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting.In order to establish the requisite disclosure controls and procedures and internal control over financial reporting, significant resources and management oversight are required. -21- Table of Contents As a result, management’s attention may be diverted from other business concerns, which could have an adverse and even material effect on our business, financial condition and results of operations.These rules and regulations may also make it more difficult and expensive for us to obtain director and officer liability insurance.If we are unable to obtain appropriate director and officer insurance, our ability to recruit and retain qualified officers and directors, especially those directors who may be deemed independent, could be adversely impacted. We are an “emerging growth company” and our election to delay adoption of new or revised accounting standards applicable to public companies may result in our financial statements not being comparable to those of some other public companies. As a result of this and other reduced disclosure requirements applicable to emerging growth companies, our securities may be less attractive to investors. As a public reporting company with less than $1.0 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” under the Jumpstart our Business Startups Act of 2012, or the JOBS Act.An emerging growth company may take advantage of certain reduced reporting requirements and is relieved of certain other significant requirements that are otherwise generally applicable to public companies.In particular, as an emerging growth company we: · are not required to obtain an attestation and report from our auditors on our management’s assessment of our internal control over financial reporting pursuant to the Sarbanes-Oxley Act of 2002; · are not required to provide a detailed narrative disclosure discussing our compensation principles, objectives and elements and analyzing how those elements fit with our principles and objectives (commonly referred to as “compensation discussion and analysis”); · are not required to obtain a non-binding advisory vote from our stockholders on executive compensation or golden parachute arrangements (commonly referred to as the “say-on-pay,” “say-on-frequency” and “say-on-golden-parachute” votes); · are exempt from certain executive compensation disclosure provisions requiring a pay-for-performance graph and CEO pay ratio disclosure; · may present only two years of audited financial statements and only two years of related Management’s Discussion & Analysis of Financial Condition and Results of Operations, or MD&A; and · are eligible to claim longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act. We intend to take advantage of all of these reduced reporting requirements and exemptions, including the longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act.Our election to use the phase-in periods may make it difficult to compare our financial statements to those of non-emerging growth companies and other emerging growth companies that have opted out of the phase-in periods under §107 of the JOBS Act. Certain of these reduced reporting requirements and exemptions were already available to us due to the fact that we also qualify as a “smaller reporting company” under SEC rules.For instance, smaller reporting companies are not required to obtain an auditor attestation and report regarding management’s assessment of internal control over financial reporting; are not required to provide a compensation discussion and analysis; are not required to provide a pay-for-performance graph or CEO pay ratio disclosure; and may present only two years of audited financial statements and related MD&A disclosure. -22- Table of Contents Under the JOBS Act, we may take advantage of the above-described reduced reporting requirements and exemptions for up to five years after our initial sale of common equity pursuant to a registration statement declared effective under the Securities Act of 1933, or such earlier time that we no longer meet the definition of an emerging growth company.In this regard, the JOBS Act provides that we would cease to be an “emerging growth company” if we have more than $1.0 billion in annual revenues, have more than $700 million in market value of our common stock held by non-affiliates, or issue more than $1.0 billion in principal amount of non-convertible debt over a three-year period.Further, under current SEC rules we will continue to qualify as a “smaller reporting company” for so long as we have a public float (i.e., the market value of common equity held by non-affiliates) of less than $75 million as of the last business day of our most recently completed second fiscal quarter. We cannot predict if investors will find our securities less attractive due to our reliance on these exemptions.If investors were to find our securities less attractive as a result of our election, we may have difficulty raising all of the proceeds we seek in this offering. Risks Related to our Securities and this Offering The best efforts structure of this offering may yield insufficient gross proceeds to fully execute on our business plan. The underwriters are offering shares of our common stock in this offering on a best efforts basis.The underwriters are not required to sell any specific number or dollar amount of common stock, but will use their best efforts to sell the shares offered by us.It is a condition to this offering that, upon the closing of the offering, our common stock would qualify for listing on the Nasdaq Capital Market.In order to list, the Nasdaq Capital Market requires that, among other criteria, at least 1,000,000 publicly-held shares of our common stock be outstanding, the shares be held in the aggregate by at least 300 round lot holders, the market value of the publicly-held shares of our common stock be at least $15.0 million, our stockholders’ equity after giving effect to the sale of our shares in this offering be at least $4.0 million, the bid price per share of our common stock be $4.00 or more, and there be at least three registered and active market makers for our common stock.As a “best efforts” offering, there can be no assurance that we will successfully raise this minimum amount, that the offering will satisfy the listing conditions required to trade our common stock on the Nasdaq Capital Market or that the offering contemplated by this prospectus will ultimately be completed or will result in any proceeds being made available to us. The success of this offering will impact, in large part, our ability to cover expenses, finance operations and repay existing indebtedness over the next 12 to 24 months.If no shares are sold in this offering, or if we sell only the minimum number of shares yielding insufficient gross proceeds, we may be unable to cover our expenses, sufficiently fund operations or fully execute on our business plan.This could potentially result in a material adverse effect on our business, prospects, financial condition and results of operations. Since our common stock has not been publicly traded before this offering, the price of our common stock may be subject to wide fluctuations. Before this offering, there was no public market for our common stock.Even though we have applied to list our shares on the Nasdaq Capital Market, we cannot be certain that our common stock will be so listed.Even if our common stock is listed on the Nasdaq Capital Market, an active trading market for our common stock may not develop following this offering and any such listing.You may not be able to sell your shares quickly or at the current market price if trading in our stock is not active.You may lose all or a part of your investment.The initial public offering price was arbitrarily determined based on negotiations between us and the underwriters.The market price of our common stock after the offering will likely vary from the initial offering price and is likely to be highly volatile and subject to wide fluctuations in response to a variety of factors and risks, many of which are beyond our control.See “Underwriting.”In addition to the risks noted elsewhere in this prospectus, some of the other factors affecting our stock price may include: -23- Table of Contents · variations in our operating results; · the level and quality of securities analysts’ coverage for our common stock; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · announcements by third parties of significant claims or proceedings against us; and · future sales of our common stock. For these reasons, comparing our operating results on a period-to-period basis may not be meaningful, and you should not rely on past results as an indication of future performance.In the past, following periods of volatility in the market price of a public company’s securities, securities class action litigation has often been instituted against the public company.Regardless of its outcome, this type of litigation could result in substantial costs to us and a likely diversion of our management’s attention.You may not receive a positive return on your investment when you sell your shares and you may lose the entire amount of your investment. The concentration of our common stock ownership by our current management will limit your ability to influence corporate matters. Upon completion of this offering, and assuming the conversion of all our outstanding 6% unsecured promissory notes contemporaneously with the closing of this offering, our directors and executive officers will beneficially own and will be able to vote in the aggregate approximately 44.2% of our outstanding common stock.As such, our directors and executive officers, as stockholders, will continue to have the ability to exert significant influence over all corporate activities, including the election or removal of directors and the outcome of tender offers, mergers, proxy contests or other purchases of common stock that could give our stockholders the opportunity to realize a premium over the then-prevailing market price for their shares of common stock.This concentrated control will limit your ability to influence corporate matters and, as a result, we may take actions that our stockholders do not view as beneficial.In addition, such concentrated control could discourage others from initiating changes of control.In such cases, the perception of our prospects in the market may be adversely affected and the market price of our common stock may decline. Our Board of Directors’ ability to issue “blank check” preferred stock and any anti-takeover provisions we adopt may depress the value of our common stock. Our certificate of incorporation authorizes 5,000,000 shares of “blank check” preferred stock.This means that our Board of Directors has the power to issue any or all of the shares of such preferred stock, including the authority to establish one or more series and to fix the powers, preferences, rights and limitations of such class or series, without seeking stockholder approval, subject to certain limitations on this power under the listing requirements of the Nasdaq Stock Market.The authority of our Board of Directors to issue “blank check” preferred stock, along with any future anti-takeover measures we may adopt, may, in certain circumstances, delay, deter or prevent takeover attempts and other changes in control of our company that are not approved by our Board of Directors.As a result, our stockholders may lose opportunities to dispose of their shares at favorable prices generally available in takeover attempts or that may be available under a merger proposal and the market price of our common stock and the voting and other rights of our stockholders may also be affected.See “Description of Capital Stock.” You will experience immediate and substantial dilution in the value of the shares of common stock you purchase. The initial public offering price is substantially higher than the net tangible book value of each outstanding share of our common stock.Purchasers of common stock in this offering will experience immediate and substantial dilution on a book value basis.The dilution will be $5.09 per share in the net tangible book value per share of common stock based on a proposed $5.00 initial public offering price, which is the estimate of the purchase price at which we expect to offer our shares for sale under this prospectus, and assuming, for purposes of the dilution calculations contained in this prospectus, the conversion of our outstanding 6% unsecured promissory notes into an aggregate of 1,360,000 shares of our common stock contemporaneously with the closing of this offering.If stock options and warrants to purchase shares of common stock are exercised, there would be further dilution.See “Dilution.” -24- Table of Contents Even if listed, our common stock could be delisted from the Nasdaq Capital Market, which delisting could hinder your ability to obtain accurate quotations on the price of our common stock, or dispose of our common stock in the secondary market. Although we have applied to list our common stock on the Nasdaq Capital Market, we cannot guarantee that our common stock will be so listed or that an active public market for our common stock will develop following this offering and any such listing.In order to maintain any listing on the Nasdaq Capital Market, we must register at least one bid for our common stock at a price that equals or exceeds $4.00 per share on the day our common stock is first quoted on the Nasdaq Capital Market. Thereafter, our common stock must sustain a minimum bid price of at least $1.00 per share and we must satisfy the other requirements for continued listing on the Nasdaq Capital Market.In the event our common stock is delisted from the Nasdaq Capital Market, trading in our common stock could thereafter be conducted in the over-the-counter markets on a trading tier of the OTC Markets or the OTC Bulletin Board.In such event, the liquidity of our common stock would likely be impaired, not only in the number of shares which could be bought and sold, but also through delays in the timing of the transactions, and there would likely be a reduction in the coverage of our company by security analysts and the news media, thereby resulting in lower prices for our common stock than might otherwise prevail. Because we do not intend to pay dividends on our common stock, you must rely on stock appreciation for any return on your investment. We presently intend to retain any future earnings and do not expect to pay any dividends in the foreseeable future.As a result, you must rely on stock appreciation and a liquid trading market for any return on your investment.If an active and liquid trading market does not develop, you may be unable to sell your shares of common stock at or above the initial public offering price or at the time you would like to sell. The protection provided by the federal securities laws relating to forward-looking statements does not apply to us. The lack of this protection could harm us in the event of an adverse outcome in a legal proceeding relating to forward-looking statements made by us. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to certain issuers, including issuers that do not have their equity traded on a recognized national securities exchange.Our common stock does not trade on any recognized national securities exchange.As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading.The lack of this protection in a contested proceeding could harm our financial condition. -25- Table of Contents Risk Relating to Forward-Looking Statements Certain matters discussed in this prospectus are forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. Nevertheless, these forward-looking statements are subject to risks, uncertainties and assumptions about our operations and the investments we make, including, among other things, factors previously discussed under the heading “Risk Factors” in this prospectus and the following: · changes in the terminal services software market; · our limited operating history; · the valuation of assets reflected on our financial statements; · our reliance on continued access to financing; · our reliance on information provided and obtained by third parties; · federal and state regulatory matters; · additional expenses, not reflected in our operating history, related to being a public reporting company; · competition in the terminal services, networking and cloud infrastructure markets; · economic outlook; · financing requirements; · litigation risks; and · covenants contained in collaborative and strategic agreements. Some of the statements in this prospectus that are not historical facts are “forward-looking” statements. Forward-looking statements can be identified by the use of words like “believes,” “could,” “possibly,” “probably,” “anticipates,” “estimates,” “projects,” “expects,” “may,” “will,” “should,” “seek,” “intend,” “plan,” “expect,” or “consider” or the negative of these expressions or other variations, or by discussions of strategy that involve risks and uncertainties.All forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual transactions, results, performance or achievements to be materially different from any future transactions, results, performance or achievements expressed or implied by such forward-looking statements.We base these forward-looking statements on current expectations and projections about future events and the information currently available to us.Although we believe that the assumptions for these forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Consequently, no representation or warranty can be given that the estimates, opinions, or assumptions made in or referenced by this prospectus will prove to be accurate. Some of the risks, uncertainties and assumptions are identified in the discussion entitled “Risk Factors” in this prospectus.We caution you that the forward-looking statements in this prospectus are only estimates and predictions, or statements or current intent. Actual results or outcomes, or actions that we ultimately undertake, could differ materially from those anticipated in the forward-looking statements due to risks, uncertainties or actual events differing from the assumptions underlying these statements.These risks, uncertainties and assumptions include, but are not limited to, those discussed in this prospectus. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to certain issuers, including issuers that do not have their equity traded on a recognized national exchange or the Nasdaq Capital Market.Our common stock does not trade on any recognized national exchange or the Nasdaq Capital Market.As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. -26- Table of Contents USE OF PROCEEDS Based on a proposed initial public offering price of $5.00 per share, the estimated price set forth on the cover page of this prospectus, we estimate that the net proceeds from this offering, after deducting underwriting commissions and other estimated offering expenses payable by us, are estimated to be $4,400,000 if we sell a minimum of 1,000,000 shares and $8,950,000 if we sell all 2,000,000 shares of our common stock in this offering.However, this is a best efforts offering, and there is no assurance that we will receive any proceeds. We intend to use the net proceeds approximately as follows: Application of Net Proceeds Minimum Percentage of Net Proceeds Maximum Percentage of Net Proceeds Expand and increase marketing efforts to promote sales of iRAPP products $ % $ % Hire additional technical and marketing personnel and build infrastructure $ % $ % Engage in collaborative development efforts to expand terminal service offerings to customers $ % $ % Reduce payables to Bump Networks, Inc. $ % $ % Working capital and general corporate purposes $ % $ % Total $ % $ % Expenditures in respect of our marketing and sales activities will include increasing print advertisements in technology-related publications, targeted Google Adwords campaigns, participating in technology trade shows and conferences, expanding our network of resellers, improving our website design and content, and increasing direct marketing of our products to businesses and organizations. Funds for the hiring of additional technical and marketing personnel will be used to recruit and retain new employees who will further the development, support and sales of our terminal services products, design, produce and market new products and expand the infrastructure of our business. We have been historically dependent for substantially all of our financial support from Bump Networks, Inc., a Hawaii software development and consulting company indirectly owned by Arben Kryeziu, our President and Chief Executive Officer.As at September 30, 2014, we owed Bump Networks $617,758 in outstanding accounts payable for administrative, management and technical services provided to us.We will use a maximum amount equal to 5% of the gross proceeds of this offering to reduce the outstanding balance of this related-party payable.Accordingly, $250,000 of the amount payable to Bump Networks will be paid following the sale of a minimum of 1,000,000 shares of common stock and up to a maximum of $500,000 will be paid following the sale of all 2,000,000 shares in this offering.See “Certain Relationships and Related Party Transactions.” Funds for working capital and general corporate purposes include amounts required to pay officers’ salaries, professional fees, ongoing public reporting costs, office-related expenses and other corporate expenses, including interest and overhead. We believe the net proceeds of this offering, together with operating revenue and the remaining proceeds from our recent private placement of 6% unsecured promissory notes, will be sufficient to meet our cash, operational and liquidity requirements for at least 12 months if we sell a minimum of 1,000,000 shares and for at least 24 months if we sell all 2,000,000 shares of our common stock in this offering.While the initial allocation of the net proceeds of this offering represents our best estimates of their use, the amounts actually expended for these purposes may vary significantly from the specific allocation of the net proceeds set forth above, depending on numerous factors, including changes in general economic and/or regulatory climate, and the progress and development of potential collaborative working arrangements.However, there can be no assurance that the net proceeds of the offering will satisfy our requirements for any particular period of time. As of the date of this prospectus, we cannot specify with certainty all of the particular uses for the net proceeds to us from this offering.Accordingly, our management will have broad discretion in the application of these proceeds.Net offering proceeds not immediately applied to the uses summarized above will be invested in short-term investments such as money market funds, commercial paper, U.S. treasury bills and similar securities investments pending their use. -27- Table of Contents DIVIDEND POLICY To date, we have never paid or declared any cash dividends on our common stock.We currently intend to retain any future earnings to finance the operation and development of our business and we do not expect to pay any cash dividends on our common stock in the foreseeable future.Payment of future dividends, if any, will be at the discretion of our board of directors and will depend on a number of factors, including, but not limited to, our financial condition, results of operations, capital requirements, restrictions contained in future financing instruments, and other factors our board of directors deems relevant. CAPITALIZATION The following table sets forth, as of September 30, 2014, our consolidated debt and stockholders’ equity on an actual basis and as adjusted to give effect to (1)(a) the sale of a minimum of 1,000,000 shares of our common stock in this offering at a proposed initial public offering price of $5.00 per share, the estimated price set forth on the cover page of this prospectus, and our receipt of the estimated $4,400,00 in net proceeds from this offering, after deducting underwriting commissions and estimated offering expenses payable by us, and (b) the sale of all 2,000,000 shares of our common stock in this offering at a proposed initial public offering price of $5.00 per share and our receipt of the estimated $8,950,000 in net proceeds from this offering, after deducting underwriting commissions and estimated offering expenses payable by us, and (2) the conversion of all of our outstanding 6% unsecured promissory notes into 1,360,000 shares of our common stock contemporaneously with the closing of this offering.The table below does not reflect an aggregate of 2,000,000 shares of common stock available as of the date of this prospectus for future issuance under our 2014 Equity Incentive Award Plan, of which no shares have yet been granted.The table below also does not reflect 68,000 shares issuable upon the exercise of warrants outstanding as of the date of this prospectus.The table also excludes up to shares of our common stock issuable upon exercise of warrants we expect to grant to the underwriters for this offering, upon the closing of the offering. You should read this information in conjunction with “Prospectus Summary - Summary Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes appearing elsewhere in this prospectus. Actual As Adjusted - Minimum As Adjusted - Maximum Cash and cash equivalents $ $ $ Notes payable and accrued interest (1) $ $ $ Stockholders’ equity: Common Stock, $0.0001 par value; 20,000,000 shares authorized, 10,000,000 shares issued and outstanding, actual; and 12,360,000 and 13,360,000 shares issued and outstanding, as adjusted (2) Preferred Stock, $0.0001 par value, 5,000,000 shares authorized, no shares of preferred stock outstanding or as adjusted $ $ $ Additional paid-in capital $ $ $ Accumulated deficit $ ) $ ) $ ) Total stockholders’ equity (deficit) $ ) $ $ Total capitalization Includes a $617,758 related-party payable to Bump Networks and $1,360,000 in aggregate principal amount of our 6% unsecured promissory notes issued in our 2014 note private placement.Contemporaneously with the closing of this offering, all outstanding notes will be converted into shares of our common stock at an exercise price of $1.00 per share. Does not include 68,000 shares of common stock issuable upon exercise of warrants issued in our 2014 private placement, and 2,000,000 shares of common stock available for future issuance under our 2014 Equity Incentive Award Plan, of which no shares have yet been granted. -28- Table of Contents DILUTION As of September 30, 2014, our net tangible book value was $(1,226,435), or $(0.11) per share of common stock.Net tangible book value per share represents our total tangible assets, less our total liabilities, divided by the number of outstanding shares of our common stock on a pro forma basis that assumes the conversion of all of our outstanding 6% unsecured promissory notes into 1,360,000 shares of our common stock contemporaneously with the closing of this offering.Dilution represents the difference between the amount per share paid by purchasers in this offering and the pro forma net tangible book value per share of common stock after the offering.After giving effect to the sale of 2,000,000 shares of common stock in this offering at a proposed offering price of $5.00 per share, which is the estimated price set forth on the cover page of this prospectus, and after deducting underwriting commissions and estimated offering expenses payable by us, but without adjusting for any other change in our pro forma net tangible book value subsequent to September 30, 2014, our pro forma net tangible book value would have been $(0.09) per share.This represents an immediate increase in pro forma net tangible book value of $0.02 per share to our existing stockholders and immediate dilution of $5.09 per share to new investors purchasing shares at the proposed public offering price. The following table illustrates the dilution in pro forma net tangible book value per share to new investors as of September 30, 2014: Proposed public offering price $ Pro forma net tangible book value before offering $ ) Increase in pro forma net tangible book value attributable to new investors $ Pro forma as adjusted net tangible book value after offering (1) $ ) Dilution in pro forma net tangible book value to new investors $ Net tangible book value is adjusted to reflect the conversion of all of our outstanding 6% unsecured promissory notes into 1,360,000 shares of our common stock contemporaneously with the closing of this offering. The following table sets forth, as of September 30, 2014, the number of shares of common stock purchased from us, the total consideration paid to us and the average price per share paid by the existing holders of our common stock and the price to be paid by new investors at a proposed public offering price of $5.00 per share. Shares Purchased Total Consideration Average Price Per Share Number Percent Amount Percent Existing stockholders % $ % $ Convertible noteholders % $ % $ New investors % $ % $ Total % $ % $ Our 2014 Equity Incentive Award Plan authorizes the issuance of up to 2,000,000 shares of our common stock.As of September 30, 2014, no shares have yet been granted.To the extent that awards granted under the 2014 Equity Incentive Award Plan are issued and exercised, there will be further dilution to new investors.The discussion and tables above assume no grants of awards under the 2014 Equity Incentive Award Plan, exclude the dilutive impact of 68,000 shares issuable upon exercise of warrants outstanding as of September 30, 2014, and exclude up to shares of our common stock issuable upon exercise of warrants we expect to grant to the underwriters upon the closing of this offering. -29- Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes to our financial statements included elsewhere in this prospectus. In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results and timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Risk Factors” and elsewhere in this prospectus. Overview We develop, market and license our proprietary iRAPP® terminal services products that allow users of Windows-based PCs and Macs to simultaneously access programs on their PCs and Macs through a single device using a single monitor, mouse and keyboard.Our software provides the seamless interaction of a remote or locally-networked Mac OS X server in a merged PC/Mac desktop environment.Our business strategy is closely tied to the continuing development and market penetration of Mac products into the enterprise and commercial business environments.We recently completed our product development phase and we are currently commercially marketing and licensing multiple software products grouped into three product families: client-side products, terminal server products and access products.We have one operating and reportable business segment. Our revenue model is based on the sale of software licenses and support and maintenance subscriptions.Enterprise customers currently pay a base license fee of $179 per user, per server.Single-user customers pay a flat license fee of $79.iRAPP and iRAPP TS may be licensed by customers and immediately downloaded from our corporate ecommerce website.Customers also have the option to download our 14-day free trial via Apple’s office website. Support and maintenance subscriptions are charged at 20% of the customer’s license fee, recurring annually.Subscribed customers receive the latest version of iRAPP with a valid support and maintenance contract in place.We offer a 25% discount on license fees for resellers, educational institutions and non-profit organizations. We market and distribute our software products through direct sales and our reseller program.We currently have a network of 17 resellers located in nine countries.As of November 12, 2014, we have distributed more than 18,300 licenses for the use of our iRAPP terminal services products, including free-of-charge licenses for trial uses of our products. Our five largest customers (by revenue) are Bloomberg L.P., Wells Fargo & Co., Morgan Stanley, United Services Automobile Association and International Business Machines Corp.We have also licensed our software to educational institutions such as the University of California, University of Texas and University of Missouri. Matters that May or Are Currently Affecting Our Business The main challenges and trends that could affect or are affecting our financial results include: · our ability to enter into additional license agreements, to expand and diversify our customer base, and to extend the geographic areas we serve; · our ability to attract competent, skilled technical and marketing professionals and sub-contractors for our operations at acceptable prices to manage our overhead; · our ability to raise additional equity capital, if and when needed; and · our ability to control our costs of operations as we expand our infrastructure and capabilities. -30- Table of Contents Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the consolidated financial statements in the period they are determined. We believe that, of the significant accounting policies discussed in Note 1 of Notes to Financial Statements, the following accounting policies require our most difficult, subjective or complex judgments in the preparation of our financial statements. Revenue Recognition.Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable.Revenue generally is recognized net of allowances for returns and any taxes collected from customers and subsequently remitted to governmental authorities. Cost of Revenue.Cost of revenue includes programs licensed; operating costs including costs of funds and related product support service centers to drive traffic to our websites, costs incurred to support and maintain products and services, costs associated with the delivery of consulting services and the amortization of capitalized intangible software costs.Capitalized intangible software costs are amortized over the estimated lives of the products. Results of Operations Nine Months ended September 30, 2014 Compared to Nine Months ended September 30, 2013 Revenue We reported a net loss of approximately $413,655 for the nine months ended September 30, 2014 as compared to a net loss of $409,617 in the nine months ended September 30, 2013. Our revenues increased by 43% to $175,552 for the nine months ended September 30, 2014, from $122,228 in the nine months ended September 30, 2013. All of our revenue during the nine months ended September 30, 2014 and 2013 was from licenses of our iRAPP products. Our resellers accounted for 51%, or $89,970, of all license sales and direct online sales through our website accounted for 49%, or $85,582, of our sales during the nine months ended September 30, 2014, as compared to 13%, or $14,900, of all license sales through resellers and 87% or $107,328 through direct online sales during the nine months ended September 30, 2013. The 474% increase in revenue through resellers was due to the addition of three significant customers.The 20% decrease in direct online sales is related to normal fluctuations during the calendar year. Operating Expenses Our operating expenses primarily consist of research and development, marketing and general and administrative expenses.Our expenses may fluctuate from period to period based on the extent of our research and development and marketing efforts. Research and development expenditures were approximately $42,028 for the nine months ended September 30, 2014, as compared to $80,250 for the nine months ended September 30, 2013. The decrease of $38,222, or 47%, in research and development expense was primarily attributed to additional development work required during 2013 to improve the iRAPP software. Sales and marketing expenditures were approximately $15,177 for the nine months ended September 30, 2014, as compared to $47,649 for the nine months ended September 30, 2013. The decrease in sales and marketing expenditures of $32,472, or 68%, was a direct result of our optimizing our “Google clicks” marketing strategy. -31- Table of Contents General and Administrative Our general and administrative expenditures were approximately $151,621 for the nine months ended September 30, 2014, as compared to $49,851 for the nine months ended September 30, 2013, an increase of 204%. The increase in general and administrative expenditures was the result of additional accounting costs of $49,615 and management costs of $48,750 in preparation for our initial public offering. Legal Expense Our legal expenditures were approximately $345,680 for the nine months ended September 30, 2014, as compared to $342,343 for the nine months ended September 30, 2013, an increase of $3,337, or 1%. Legal expenses were incurred related to a lawsuit filed by Aqua Connect for reverse engineering, breach of contract, false promise, unjust enrichment and violation of California Business and Professional Code. The case was dismissed and a judgment in our favor was entered in August 2014, and a related federal action was settled in September 2014. The legal expenditures for the lawsuit were $280,869 for the nine months ended September 30, 2014 and $342,343 for the nine months ended September 30, 2013.Even though legal expenses related to the lawsuit decreased by $61,474 we incurred additional legal expenses related to the preparation of the transfer of our merger in May 2014 and subsequent initial public offering in the amount of $64,811. Interest and Other Income (Expense) Interest expenditures were approximately $34,702 for the nine months ended September 30, 2014, as compared to $11,752 for the nine months ended September 30, 2013. In the nine months ended September 30, 2013, interest expenditures were primarily mortgage interest of $10,888, and interest on our business line of credit of $864. In the nine months ended September 30, 2014 interest expenditures were primarily interest on new convertible notes issued in 2014, the discount on our warrants totaling $32,172, and interest on the business line of credit and business credit card of $2,530.We had no mortgage interest during the nine months ended September 30, 2014 as we sold our office building on January 1, 2014. The following table sets forth the results of our operations for the nine month period ended September 30, 2014 as compared to our results of operations for the nine month period ended September 30, 2013. Nine Months ended September 30, Statement of Operations Data: (unaudited) Revenues $ $ Cost of revenues Gross margin 53
